      Case: 1:17-cr-00822 Document #: 92 Filed: 05/22/19 Page 1 of 6 PageID #:480



                                  IN THE
                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA                   )
                                           ) No. 17 CR 822
            v.                             ) Judge Edmund E. Chang
                                           )
JOSE FLORES                                )


                                  NOTICE OF FILING

TO:     Nicholas J. Eichenseer
        Assistant United States Attorney
        219 S. Dearborn St., 5th Floor
        Chicago, Illinois 60604

        PLEASE TAKE NOTICE that on this 22nd day of May, 2019, the undersigned
filed the following document(s) in the above-captioned cause, a copy of which is
attached hereto.

        -   MOTION TO WITHDRAW GUILTY PLEA


                                           Respectfully submitted,

                                           FEDERAL DEFENDER PROGRAM
                                           John F. Murphy
                                           Executive Director

                                           By: s/ Piyush Chandra
                                               Piyush Chandra
                                               Attorney for Defendant


PIYUSH CHANDRA
Federal Defender Program
55 E. Monroe Street, Suite 2800
Chicago, Illinois 60603
(312) 621-8337
     Case: 1:17-cr-00822 Document #: 92 Filed: 05/22/19 Page 2 of 6 PageID #:481



                                  IN THE
                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA                  )
                                          ) No. 17 CR 822
          v.                              ) Judge Edmund E. Chang
                                          )
JOSE FLORES                               )


                      MOTION TO WITHDRAW GUILTY PLEA

       Now comes the defendant, JOSE FLORES, by and through his attorney, PIYUSH

CHANDRA, FEDERAL DEFENDER PROGRAM, and hereby moves this Honorable

Court, pursuant to FRCP 11(d)(2)(b), to permit Mr. Flores to withdraw his guilty plea in

this matter.

I.      FACTUAL BACKGROUND

       Jose Flores entered a guilty plea, pursuant to a plea agreement, on July 11, 2018.

Prior to entering that plea, Mr. Flores had sought and obtained the advice of his

counsel. Counsel’s advice, included a discussion of the government’s evidence against

Mr. Flores which was largely based on Chicago Police Department (CPD) reports. It

was also based on a (what was then believed to be the complete) surveillance video

taken from a privately owned building at the scene of the offense. The video tendered

prior to the change of plea was particularly grainy in quality and lacked clarity.

       Prior to the change of plea, Mr. Flores raised factual differences with the CPD

version. Counsel’s advice before the change of plea, included a discussion on the risks

to a loss of acceptance of responsibility credit under the guidelines, if the defense

                                             1
    Case: 1:17-cr-00822 Document #: 92 Filed: 05/22/19 Page 3 of 6 PageID #:482



challenged the government’s version of facts without sufficient corroboration of the

defendant’s version. The advice involved a discussion of counsel’s past experience in

situations involving a defendant’s insufficiently corroborated account versus the

account of a law enforcement witness. This advice was directly related to the increased

risk of, a loss of acceptance of responsibility, obstruction of justice, and perjury.

Counsel’s advice impacted Mr. Flores’s decisions related to the filing of pretrial motions

as well as challenging certain sentencing facts.

       After Mr. Flores’s guilty plea was entered, the government disclosed a second

building surveillance video in addition to another copy of the first video. The quality of

both these videos were clear and detailed allowing counsel to better opportunity to

determine their materiality. Viewed together, a more complete view of Mr. Flores’s

actions and movements can be seen. It is the defenses view, that the two videos taken

together corroborate relevant aspects of Mr. Flore’s version. The videos are inconsistent

with the material aspects of the CPD eye witness claims. In addition, the videos taken

together, call into question the reliability of the CPD’s claims of Mr. Flores’s post offense

statement.

       Had the second surveillance video been produced prior to the change of plea,

counsel would have advised Mr. Flores differently. Counsel would have advised Mr.

Flores that there was sufficient evidence to corroborate his version of events relevant to

pretrial motions. Counsel would have advised Mr. Flores differently on issues of

acceptance of responsibility, false statements, and obstruction of justice. Mr. Flores

asserts that had he received counsel’s advice based on both segments of the surveillance

                                              2
      Case: 1:17-cr-00822 Document #: 92 Filed: 05/22/19 Page 4 of 6 PageID #:483



video, he would not have entered a guilty plea or agreed to certain aspects of the factual

basis.

II.       ARGUMENT.

         Federal Rule of Criminal Procedure (FRCP) 11(d)(2)(B) provides that if a

defendant can show “a fair and just reason” the court may allow a defendant to

withdraw his guilty plea the court has the discretion to do so.

         It is the defense position that second portion of the surveillance video (tendered

after the change of plea) combined with surveillance video (tendered prior to the

change of plea) is exculpatory evidence that Mr. Flores should have received prior to his

change of plea pursuant to Brady v. United States, 397 U.S. 742 (1970) and its progeny.

To be clear, the defense does not believe that the AUSAs in this case, intentionally

intended to deprive the defense of this evidence prior to the change of plea or trial.

Indeed, the government did inform and tender the defense of this evidence after the

change of plea hearing. However, counsel’s lack of knowledge of this evidence did

materially impact his ability properly advise Mr. Flores of his decision to plead guilty.

         During the plea colloquy, the court sought to insure that Mr. Flores plea was

knowing and voluntary and that he was satisfied with the advice and representation he

had received. Tr. p. 9-10. However, since neither Mr. Flores nor his counsel were aware

of the additional surveillance video, his counsel’s advice to enter a guilty plea was

made without the complete consideration or knowledge of the evidence. Therefore Mr.

Flores decision to plead guilty and was not fully “knowing” and made with inadequate

advice of counsel.

                                              3
    Case: 1:17-cr-00822 Document #: 92 Filed: 05/22/19 Page 5 of 6 PageID #:484



       In Mr. Flores’s case, he was not able to make a fully informed and voluntary

decision because his counsel’s advice was not based on a complete consideration of the

evidence. Counsel does not believe he failed in his duties here given he was unaware

of the existence of second portion of the surveillance video. However, from Mr. Flores

perspective, the cause of counsel’s inadequate advice doesn’t matter. Mr. Flores based

his decision in significant part on that advice. Mr. Flores received inadequate advice of

counsel, regardless of the reason for his counsel not considering material evidence. “[A]

plea, even one that complies with Rule 11, cannot be ‘knowing and voluntary’ if it

resulted from ineffective assistance of counsel.” Hurlow v. United States, 726 F.3d 958,

967 (7th Cir. 2013).

       It is respectfully submitted that not being aware of evidence material to the

defense and thus not receiving adequate advice of counsel, are “fair and just reasons” to

allow Mr. Flores to withdraw his guilty plea in this matter as authorized by FRCP

11(d)(2)(B).


                                                 Respectfully Submitted,

                                                 FEDERAL DEFENDER PROGRAM
                                                 John F. Murphy,
                                                 Executive Director

                                                 By: s/ Piyush Chandra
                                                     Piyush Chandra
                                                    Attorney for Jose Flores
PIYUSH CHANDRA
FEDERAL DEFENDER PROGRAM
55 East Monroe St., Suite 2800
Chicago, IL 60603
(312) 621-8337

                                             4
    Case: 1:17-cr-00822 Document #: 92 Filed: 05/22/19 Page 6 of 6 PageID #:485



                               CERTIFICATE OF SERVICE

      The undersigned, Piyush Chandra, attorney with the Federal Defender Program
hereby certifies that in accordance with FED.R.CRIM. P. 49, FED. R. CIV. P5, LR5.5, and
the General Order on Electronic Case Filing (ECF), the following document(s):


                      MOTION TO WITHDRAW GUILTY PLEA


was served pursuant to the district court’s ECF system as to ECF filings, if any, and
were sent by first-class mail/hand delivery on May 22, 2019, to counsel/parties that are
non-ECF filers.


                                        FEDERAL DEFENDER PROGRAM
                                        John F. Murphy
                                        Executive Director


                                        By: s/Piyush Chandra
                                            Piyush Chandra




PIYUSH CHANDRA
Federal Defender Program
55 E. Monroe St., Suite 2800
Chicago, IL 60603
(312) 621-8337




                                           5
